OPINION — AG — QUESTION(1): " IS EACH SUPERIOR COURT JUDGE, IN THE COUNTY OF HIS OWN JURISDICTION IN THE STATE OF OKLAHOMA, PRESENTLY DESIGNATED AND AUTHORIZED AS ONE OF THE OFFICIALS, TOGETHER WITH OTHER OFFICIALS, AS NOW PROVIDED BY LAW, TO AUTHORIZE EXPENDITURES OF AND PAYMENT OF CLAIMS AGAINST THE COURT FUND IN SAID COUNTY? (20 O.S. 1961 186 [20-186] AND 20 O.S. 1961 190 [20-190]) — IT WAS THE INTENTION OF THE LEGISLATURE THAT " INCIDENT " HAVE HERE THE SAME MEANING AS THE VARIOUS COURTS HAVE CONSTRUED IT TO HAVE IN CONNECTION WITH WORKMEN'S COMPENSATION STATUTES. FOR EXAMPLE 85 O.S. 1961 3 [85-3], QUESTION(2): " IS IT PROPER, VALID AND LEGAL TO AUTHORIZE THE EXPENDITURE OF COURT FUNDS IN THE PAYMENT OF THE PURCHASE OF A JUDICIAL ROBE FOR A JUDGE OF THE DISTRICT, SUPERIOR OR COUNTY COURT? — NEGATIVE CITE: 62 O.S. 1961 323.1 [62-323.1] (CHARLES OWENS) ** SEE: OPINION NO. 69-245 (1969) **